Whitaker, J., concurring: I concur in this case to note the unnecessary exercise in legal analysis engaged in by the majority in parts I and II of the opinion. The crux of this issue is whether evidence consisting of grand jury materials should be suppressed. Clearly, suppression of the evidence is not justified as the majority concludes. The Supreme Court in United States v. Leon, 468 U.S._(1984), and Massachusetts v. Sheppard, 468 U.S._(1984), has now made explicit the narrow confines of the suppression of evidence policy foretold in United States v. Janis, 428 U.S. 433 (1976), and United States v. Payner, 447 U.S. 727 (1980). There is really nothing left to debate in the case at bar. Action was taken by respondent in reliance upon a valid rule 6(e) order obtained by the Department of Justice. That action cannot be classified as a violation of any constitutional guarantee or any other statutory right or public policy. We have both the power, and the obligation to rule upon the admissibility of evidence in our Court. It is, however, open to question whether we have the power to entertain a collateral attack on an order of another Federal court. Of more importance, it is in this case unnecessary and, therefore, improper to do so. In view of Leon and Sheppard, supra, retroactivity vel non of Baggot1 and Sells2 is merely an academic exercise, which we should decline to undertake as a matter of judicial restraint as well as economy. We have no occasion to become voyaguers outside the boundaries of now well-marked channels. Petitioner’s motion should be denied on the authority of United States v. Leon, supra. Wilbur, Shields, and Clapp, JJ., agree with this concurring opinion.  United States v. Baggot, 463 U.S. 476 (1983).    United States v. Sells Engineering, Inc. 463 U.S. 418 (1983).